Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 50-72 are currently under examination, wherein claim 50 has been amended in applicant’s amendment filed on December 20, 2021. Claims 1-38, 40-48, 73 and 74 have been withdrawn by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 50-72 under 35 U.S.C. 103 as stated in the Office action dated September 22nd have been withdrawn in light of applicant’s amendment filed on December 20, 2021. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 50-72 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yang et al. ("Recycling of metals from waste Sn-based alloys by vacuum separation",
TRANSACTIONS OF NONFERROUS METALS SOCIETY OF CHINA : ENGLISH EDITION = ZHONGGUO-YOUSE-JINSHU-XUEBAO, ELSEVIER, AMSTERDAM, 
	With respect to claims 50-72, Yang et al. discloses or suggests a crude solder alloy comprising by mass 17.0-92.9% Sn, 1.02-77.99% Pb, 73.00-99.83% Sn and Pb, 0.0066-0.8700% Cu, 0.017-27.000% Sb, up to 0.1141% Bi, up to 1.61% As, 0.0008-0.0124% Ni, less than 3% Zn, 0.001-0.078% Fe and 0-0.0003% Al (abstract, Section 3, Tables 2, 3, 7, 10 and 16). Yang et al. further discloses that the crude solder alloy includes other elements and/or impurities (Table 10) without specify the S content range in the crude solder alloy as claimed. However, it appears that the S content range in Yang et al.’s crude solder alloy would overlap the claimed range because the instantly claimed and Yang et al.’s crude solder alloys are substantially identical in composition and would have similar impurities at similar levels. The elemental content rages disclosed by Yang et al. overlap the claimed ranges respectively. The highest Al and Cu contents are close to the lowest Al content as claimed in claim 72 and the lowest Cu content as claimed in claim 50 as amended. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within or close to the ranges disclosed by Yang et al. with an expectation of success because Yang et al. discloses the same utility over the entire disclosed ranges.
Response to Arguments
4.	The applicant’s arguments filed on December 20, 2021 have been fully considered but they are not persuasive.	

Second, the applicant argues that claim 50 does not claim S as an impurity. In response, the examiner notes that the S content range in Yang et al.’s crude solder alloy would overlap the claimed range because the instantly claimed and Yang et al.’s crude solder alloys are substantially identical in composition and would have similar other elements and/or impurities (e.g. S) at similar levels.
Third, the applicant argues that Yang et al. does not disclose the amended Cu content range. In response, see the new ground of rejection of the amended Cu content range above. The examine notes that “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)”. 
Fourth, the applicant argues that Yang et al. is not aware of the problem of residue enrichments at all. In response, the examiner notes that Yang et al. does not have to be aware of the problem at all as long as the Cu content disclosed by Yang et al. is close to the claimed content as discussed above. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


1/11/2021